        Case 1:18-cv-00941-JAP-LF Document 10 Filed 04/24/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

DAVID A. ANAYA,

               Plaintiff,
vs.                                                            1:18-cv-00941-JAP-LF
THE COUNTY OF SOCORRO AND
SHERIFF WILLIAM ARMIJO AND DEPUTY
KYLE HALEY in their professional and individual capacities,

               Defendants.

                                   ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court on defendants Sheriff William Armijo and

Deputy Kyle Haley’s Suggestion of Death Upon the Record filed January 23, 2019. Doc. 6.

Plaintiff has not responded to the suggestion of death, nor has the plaintiff filed a motion for

substitution of a party for David A. Anaya.

       Federal Rule of Civil Procedure 25 provides for the substitution of a party if a party dies

and the claim is not extinguished. FED. R. CIV. P. 25(a)(1). “A motion for substitution may be

made by any party or by the decedent’s successor or representative. If the motion is not made

within 90 days after service of a statement noting the death, the act by or against the decedent

must be dismissed.” Id; see also Grandbouche v. Lovell, 913 F.2d 835, 836 (10th Cir. 1990)

(“Rule 25(a)(1) was amended to require a motion for substitution to be filed within ninety days

from the time a suggestion of death is filed in the district court and properly served.”).

       Defendants electronically filed their suggestion of death on January 23, 2019. Doc. 6.

“Electronic filing constitutes service for purposes of FED. R. CIV. P. 5” except under

circumstances not applicable here. D.N.M.LR-Civ. 5.1(a). Plaintiff had through April 23, 2019,

to file a motion for substitution. Plaintiff did not file a motion for substitution by April 23, 2019.
        Case 1:18-cv-00941-JAP-LF Document 10 Filed 04/24/19 Page 2 of 2




       IT IS THEREFORE ORDERED that plaintiff David A. Anaya must provide the Court

with a written explanation showing good cause why this case should not be dismissed pursuant

to FED. R. CIV. P. 25 on or before May 6, 2019. The failure to comply with this order will result

in a recommendation to the district judge to dismiss Mr. Anaya’s complaint without further

warning.



                                             ________________________
                                             Laura Fashing
                                             United States Magistrate Judge




                                                2
